Case 1:20-cr-00004-WS-B Document 157 Filed 01/22/21 Page 1 of 2                 PageID #: 574




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              ) CRIMINAL NO. 20-0004-WS
                                                )
REGINALD JEJUAN HOWELL,                         )
                                                )
       Defendant.                               )

                                           ORDER
        This matter is before the Court on the defendant’s motion to dismiss several
counts of the superseding indictment, (Doc. 88), on the grounds that Hobbs Act robbery
is not a “crime of violence” within the elements clause of Section 924(c)(3)(A). (Doc.
156). As the defendant concedes, (id. at 1), the Eleventh Circuit has already “held that
Hobbs Act robbery … independently qualifies as a crime of violence under §
924(c)(3)(A)’s use-of-force [i.e., elements] clause.” United States v. St. Hubert, 909 F.3d
335, 345 (11th Cir. 2018); accord id. at 351.
       Both this Court and any panel of the Eleventh Circuit are precluded by the prior-
panel-precedent rule from considering the defendant’s argument. “Under that rule, a
prior panel’s holding is binding on all subsequent panels unless and until it is overruled
or undermined to the point of abrogation by the Supreme Court or by this court sitting en
banc.” United States v. Sneed, 600 F.3d 1326, 1332 (11th Cir. 2010). The defendant
suggests no such overruling or implied abrogation of St. Hubert, or of the precedents on
which it relies, by the Supreme Court.
       The Court notes that the defendant offers two reasons that Hobbs Act robbery fails
to satisfy the elements clause, only one of which was addressed and rejected by the St.
Hubert Court. This circumstance does not alter application of the prior-panel-precedent
rule. “We categorically reject any exception to the prior panel precedent rule based upon
a perceived defect in the prior panel’s reasoning or analysis as it relates to the law in
Case 1:20-cr-00004-WS-B Document 157 Filed 01/22/21 Page 2 of 2             PageID #: 575




existence at that time.” United States v. Seabrooks, 839 F.3d 1326, 1341 (11th Cir. 2016)
(internal quotes omitted).
       This Court is as bound by St. Hubert as is any Eleventh Circuit panel.
Accordingly, the defendant’s motion to dismiss is denied.


       DONE and ORDERED this 21st day of January, 2021.


                                         s/ WILLIAM H. STEELE
                                         UNITED STATES DISTRICT JUDGE




                     []                     2
